This suit was filed by appellee against appellant for a divorce. The case was tried before the court without a jury, and judgment rendered in favor of appellee.
The evidence as appearing in the record shows clearly that appellee, at the time of bringing this suit, had not been a resident of Bell county for six months prior thereto; for which reason she was not entitled to maintain her suit in the district court of that county.
For the reason stated, the judgment of the court herein is reversed and remanded, with instructions to the trial court to dismiss this cause without prejudice.
Reversed, with instructions.